TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2013



                                      NO. 03-13-00288-CR


                                   Johnny Moreno, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the order of the

trial court is in all things affirmed; and it appearing that the appellant is indigent and unable to

pay costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.